Motion Granted in Part and Order filed November 1, 2012




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-12-00753-CV
                               ____________

  PARHAM FAMILY LIMITED PARTNERSHIP AND VAN E. PARHAM, JR.,
                           Appellants

                                      V.

             DIANE MORGAN F/KA/ DIANE PARHAM, Appellee

                                      &
                                ____________

                             NO. 14-12-00795-CV
                                ____________

                     PARHAM ENTERPRISES, Appellant

                                      V.

             DIANE MORGAN F/K/A DIANE PARHAM, Appellee


                On Appeal from County Civil Court at Law No. 3
                             Harris County, Texas
                        Trial Court Cause No. 933543
                                         ORDER

        On August 15, 2012, Parham Family Limited Partnership and Van E. Parham, Jr.
filed a notice of appeal from the judgment signed August 8, 2012, and the appeal was
assigned to this court under our appellate number 14-12-00753-CV. On August 30, 2012,
Parham Enterprises filed a notice of appeal from the same judgment, which was assigned
to this court under our appellate number 14-12-00795-CV. On September 21, 2012,
Parham Family Limited Partnership and Van E. Parham, Jr. moved to consolidate the
related appeals. The motion is GRANTED IN PART and we issue the following order:

        We order the appeals pending under our appellate case numbers 14-12-00753-CV
and 14-12-00795-CV CONSOLIDATED. The existing filing deadlines in case number
14-12-00753-CV will apply to both cases. Accordingly, the record is due December 6,
2012.

        All documents filed from this date forward are to be identified with appellate case
number 14-12-00753-CV and are to be filed in that case. Further, we order the record
filed in our appellate case number 14-12-00195-CV transferred to appellate case number
14-12-00753-CV.

                                         PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.